Citation Nr: 1550616	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Boston, Massachusetts. 

In September 2012, the Veteran provided testimony provided testimony before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  He was provided an opportunity to provide testimony at a videoconference hearing before another VLJ in October 2015.  Transcripts of both hearing are of record.  

In October 2012, the Board remanded this matter for additional development, and in June 2015, this matter was remanded to schedule the Veteran for a videoconference hearing.  


REMAND

The Veteran was last provided a VA examination to address the severity of service-connected bilateral hearing loss disability in January 2013.  Although not overly stale, the Veteran has provided testimony that the bilateral hearing loss disability is more severe than compensated in the initial 0 percent rating current assigned and has worsened since that examination.  Further, records associated with the claims file indicate that in early November 2015, the RO requested that the Veteran be schedule for an additional VA examination to address the current level of severity of bilateral hearing loss disability.  There is no indication in the record whether that examination has yet been performed.  Thus, the Board finds that a remand is warranted to obtain a current VA examination and ensure that the record is complete before appellate review.  

The claims file shows that in October 2015, the Veteran submitted a claim to the RO for entitlement to a TDIU. A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  In this case, the issue of entitlement to a TDIU rating is within the jurisdiction of the Board.  However, as the remand of the claim on appeal could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a notice letter pertaining to the issue of entitlement to TDIU.  In addition, request that the Veteran provide sufficient information, and authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

2.  Obtain all outstanding VA medical records dated from November 2015 to the present, to include any VA examination conducted pursuant to the November 2015 request.

3.  If an examination was not conducted pursuant to the November 2015 request, or if the results of any examination are unavailable or incomplete for rating purposes, then, schedule the Veteran for a VA audiology examination to determine the current nature and severity of bilateral hearing loss.  The examiner must review the record and must note that review in the report.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz , and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  The examiner must describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.

4.  Schedule the Veteran for a VA examination to ascertain the cumulative impact of the service-connected disabilities of bilateral hearing loss, tinnitus, posttraumatic stress disorder, and scars on employability.  The examiner must review the record and should note that review in the report.  The rationale for all opinions should be explained.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of any non-service-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with the current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities. 

5.  Then, readjudicate the claims, to include entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

